Citation Nr: 0004281	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-34 000A	)	DATE
	)
	)


THE ISSUE

Whether an October 1982 decision of the Board of Veterans' 
Appeals denying a total rating for compensation purposes 
based on individual unemployability should be revised or 
reversed on the grounds of clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse an 
October 1982 decision of the Board.


FINDINGS OF FACT

1.  In an October 1982 decision, the Board denied a total 
rating for compensation purposes based on individual 
unemployability.  

2.  The October 1982 Board decision was reasonably supported 
by the evidence of record.


CONCLUSION OF LAW

The October 1982 Board decision denying a total rating for 
compensation purposes based on individual unemployability was 
not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the Board's October 
1982 decision showed that the veteran was a high school 
graduate who had attended business college.  He had work 
experience as a salesman and a bartender, as well as a self-
employed film developer.  He last worked in 1980.  Service 
connection was in effect for a fracture of the 7th cervical 
and 1st dorsal vertebrae and lumbosacral strain with 
conversion reaction, rated 30 per cent disabling; for a 
sprain of the right ankle, rated noncompensably disabling; 
and for an injury to the left knee, rated noncompensably 
disabling.

A Department of Veterans Affairs (VA) hospital record dated 
in March 1979 reflected that the veteran was admitted for 
behavioral management of pain and for the veteran's express 
desire to get off Percodan.  A physical examination was 
reported to be within normal limits except for hypoactive 
bowel sounds and healed surgical scars on the abdomen and he 
was placed on a daily program of muscle relaxation exercises, 
occupational therapy, physical therapy, individual counseling 
and a series of gradually increasing physical exercises.  He 
responded to this minimally with some mildly increased 
functional activities.  He was switched from Percodan to 
Methadone on admission and over a period of two weeks he was 
tapered off the Methadone. He did not cooperate fully with 
the treatment program and continued to complain of pain and 
limited himself to excessive periods in bed.  It was noted 
that he was discharged in April 1979 to return to work; the 
diagnoses included chronic low back pain and Percodan 
dependency.

On VA musculoskeletal examination of the veteran in June 1979 
he complained of pain down the arms and forearms along the 
outer surface and down into the index and middle fingers of 
both hands.  He reported that after four to five hours he got 
interscapular pain that spread down into the lower back and 
hips on both sides.  He occasionally had a knife-like pain 
down either leg extending as far as the knee.  He took no 
pain medications, having stopped taking Percodan in March 
1979.  He left his job as a bartender in 1976 and went to 
business school.  He had been working in sales since April 
1979 and had not lost time from work recently.

The veteran was observed to dress and undress with no 
difficulty.  He stood erect with no kyphosis or scoliosis, 
could stand on his heels and toes and did a complete knee 
bend.  The range of motion of the cervical spine included 
flexion to 55 degrees, extension to 55 degrees and right and 
left side bending to 50 degrees.  Lower back range of motion 
included forward flexion to 80 degrees with fingertips coming 
within 7 inches of the floor, extension to 10 degrees, and 
side bending to 35 degrees, bilaterally.  There was no muscle 
spasm or tenderness in the cervical area.

The straight leg raising test was negative to 85 degrees 
bilaterally.  Patellar reflexes were present and equal and 
the Achilles tendon reflexes were present and equal.  The 
Lasegue's sign was negative bilaterally.  Examination of the 
hands showed full range of motion with no areas of 
hypesthesia.  The veteran was right-handed and the right grip 
was 260 pounds and the left was 170 pounds.  The diagnoses 
were fracture of the 7th cervical and 1st dorsal vertebrae, 
transverse processes; cervical strain; and dorsal and lumbar 
pain, cause undetermined.

At the time of a June 1979 VA psychiatric examination it was 
noted that the veteran's work record was spotty.  It was 
reported that he had had numerous hospitalizations for 
depression and numerous pains.  He had been tried on Percodan 
for four and one-half years but this did not work and that 
nothing could control his frequent pain.  He was currently on 
no medication.

On examination, the veteran was observed to appear quite 
depressed and it was noted that he was having difficulty in 
establishing a relationship.  It was indicated that all he 
wanted to do was talk about his multiple somatic complaints.  
He was oriented to time and place and recent and remote 
memory were intact.  He admitted to being severely depressed 
but denied suicidal thoughts.  He had multiple somatic 
complaints of various pains throughout his body which he felt 
nobody could truly pinpoint.  There was no evidence of any 
thinking disorder and reality orientation appeared intact.  
He had tremendous dependency needs which were not being 
realized and he used psychosomatic difficulties as a way of 
gaining attention.  He found himself very uneasy around 
crowds and he was more introverted and preoccupied with his 
physical state of mind and body.  Insight was partial and 
judgment appeared to be superficially intact.  The diagnosis 
was neurosis, depressive reaction, chronic, severe, in a 
schizoid personality.

David R. Johnson, M.D., in a statement dated in December 
1979, reported that he had made a neurologic evaluation of 
the veteran in November 1973.  At that time the veteran's 
main symptom was back pain.  He was reported to be working 
steadily as a bartender and was taking no medications except 
Indocin.  Following examination, it was Dr. Johnson's 
clinical impression that the veteran had a herniated disc 
syndrome.

VA outpatient treatment records dated in February 1980 reveal 
that the veteran complained of low back pain.  Straight leg 
raising was negative bilaterally and a diagnosis of 
lumbosacral spasm was made.  Later the same month he again 
complained of low back pain and indicated that he just could 
not function.  He indicated that he could not go to work.  
Straight leg raising was positive at 60 degrees bilaterally, 
his gait was normal and toe and heel walk was within normal 
limits.  In April 1980 the veteran reported that his business 
had recently gone bankrupt and that he had to go to the 
stress clinic. Straight leg raising was negative bilaterally 
and assessment was made of mechanical low back pain; and 
depression as the major factor in the current exacerbation.

Clinical records from Fairview Hospital reflect that the 
veteran was hospitalized for approximately one week on two 
separate occasions in April 1980 for treatment of 
gastrointestinal bleeding and a gastric ulcer.  In a May 1980 
VA outpatient treatment record it was reported that a trial 
of Elavil was unsuccessful and that he had had a previous 
trial of a TENS unit.  The veteran noted that the only thing 
that helped him was Percodan.  It was indicated that he was 
still trying to hold his business together.  Later the same 
month it was reported that straight leg raising was 
completely negative and that strength was normal.  The 
impression was chronic low back pain and Ibuprofen was 
prescribed.

Later in May 1980 the veteran was again admitted to Fairview 
Hospital and remained hospitalized for approximately two 
weeks for treatment of severe back pain.  He reported that 
several days before his admission he had helped someone move 
and had carried heavy boxes.  He reported that generally he 
had only been able to work four to five hours a day.

An electromyogram was mildly abnormal suggestive of 5th 
lumbar vertebra and 1st sacral segment radiculopathy.  A 
lumbar myelogram showed a relatively small lumbar 
subarachnoid sac.  The posterior extradural defect at the 4th 
and 5th lumbar vertebral level was felt to be due to 
hypertrophic changes posteriorly.  There was minimal 
asymmetry at the 5th lumbar vertebra and 1st sacral segment.  
There were no other abnormalities seen in the lumbar region.  
A lumbar venogram was performed and it was reported that the 
results were not significant and did not show any significant 
disc disease.

The veteran's physician, S. Esensten, M.D., noted that no 
significant disc disease was shown on the lumbar venogram 
even though the veteran had very definite disc degeneration.  
After noting that the veteran experienced severe depression, 
anxiety and tension as well as chronic pain, he stated that 
the veteran was going to need a lot of psychiatric help to 
bring him out of his depression and his chronic state.  He 
did not think that the veteran was a candidate to return to 
work at the present time.

Dr. Esensten, in a June 1980 statement, indicated that the 
veteran had definite back disease and noted the veteran's 
history of alcohol and Percodan addiction.  He stated that 
the veteran had had two episodes of gastrointestinal bleeding 
because of the formation of a gastric ulcer and the 
irritation from the medication and the stress.  He opined 
that the veteran was completely and totally disabled from 
work.  He observed that the disability was a combination of 
the veteran's chronic back problem and his anxiety and 
tension state to the point where he threatened to commit 
suicide because of his instability.

Additional VA outpatient treatment records show that when the 
veteran was seen in June 1980 complaints of chronic low back 
pain in addition to history of Percodan dependency were 
noted.  The assessment was chronic low back pain and pain 
medication addiction.  It was noted that he should not be 
given any more narcotics.

At the time of a VA musculoskeletal examination in October 
1980 the veteran complained of pain between the shoulder 
blades which radiated down both arms to the hands and low 
back pain which was constant and localized mostly in the 
right lumbar region with occasional pain radiating down the 
right leg.  Driving a car accentuated the pain.  It was 
reported that he was currently taking no medication or 
receiving treatment for the pain.  It was noted that 
currently he was not working and had not worked since April 
1980.

On examination the veteran walked with a normal gait.  He 
could go up on his toes and back on his heels without 
difficulty.  Squatting could be done completely; however, 
there was some pain in the back with complete squatting.  He 
stood erect with no kyphosis or scoliosis and he had a normal 
lumbar curve.  There was no pain or tenderness in the 
cervical spine area and there was none in the rhomboid areas 
between the scapulas.  There was slight tenderness to 
percussion and palpation in the right lumbar area, although 
there was no muscle spasm to be elicited.

Cervical spine range of motion included flexion to 60 
degrees, extension to 20 degrees, right side bending to 30 
degrees and left side bending to 25 degrees with pain, and 
rotation to 20 degrees bilaterally.  Reflexes were present 
and equal in the upper extremities and no areas of 
hypesthesia could be detected.  Low back range of motion 
included flexion to 90 degrees with fingertips coming to 
within 9 inches of the floor, extension to 20 degrees, side 
bending to 20 degrees bilaterally and rotation to 20 degrees 
bilaterally.  It was noted that while there was no tenderness 
or muscle spasm elicited in the lumbar area, the straight leg 
raising test was positive at 40 degrees in the right leg and 
at 50 degrees in the left leg.

Lasegue's sign was positive bilaterally and Patrick's test 
was negative.  The patellar reflexes were present and equal 
as were the Achilles tendon reflexes.  There were no sensory 
changes elicited in the lower extremities and there was no 
evidence of any atrophy in the lower extremities.  The 
diagnoses were fracture of the 7th cervical vertebra and 1st 
dorsal vertebra, transverse processes; strain of the 
ligamentum flavum between the 4th and 7th cervical vertebrae; 
degenerative arthritic changes in both the cervical and 
lumbar spine; and chronic lumbosacral strain.

A VA psychiatric examination was also conducted in October 
1980.  It was reported that two years previously the veteran 
had left bartending to go into business for himself.  It was 
indicated that his son had developed a photo developing 
process which was superior to anything on the market but that 
because of contractual problems they had gone broke.  It was 
noted that, rather obviously, having had fortune within his 
grasp, he was more than a little depressed about this.  It 
was reported that the veteran still had hopes of selling the 
process or licensing it to a Japanese manufacturer but simply 
lacked the money to go to Japan and make the necessary 
arrangements.  The examiner stated that he discussed the 
situation with the veteran quite thoroughly and was of the 
impression that it was for real, and that the veteran did, in 
fact, do everything right and had a successful business just 
about to go.

It was related that the veteran has stopped drinking and only 
used Tylenol occasionally and that his pain was worse.  He 
had begun to smoke marijuana occasionally and this gave him 
more relief than anything else ever had.  It was observed 
that he was quite depressed, focusing mostly around his 
family obligations.  On mental status examination the veteran 
was observed to be reasonably neat in appearance and was 
found to be pleasant, oriented, alert and cooperative.  His 
affect was somewhat depressed and his speech was normal in 
mechanics and content.  Associations were coherent and 
relevant and intellectual functioning was grossly intact.

The veteran indicated that he had difficulty getting to sleep 
and staying asleep because of his pain, but denied 
nightmares, amnesias or sleepwalking.  There was no current 
history or evidence of psychosis.  He admitted to depressed 
feelings and suicidal thoughts, but denied any attempts.  The 
examiner, after noting that the veteran had previously been 
diagnosed as a conversion reaction, stated that it was 
probable that the veteran's physical condition was continuing 
to deteriorate.  He noted that the veteran had been depressed 
and that recent circumstances had worsened his depression.  
He believed that the veteran's condition had worsened since 
his last evaluation and that the veteran's depression was the 
major factor of his psychiatric disability.

A hearing on appeal was conducted in November 1980 and a 
review of a transcript of that hearing reflects that the 
veteran testified that he had worked as a bartender from 1967 
to 1974.  He stated that he had last worked in April 1980 and 
that this was in photographic developing.  He reported that 
he had re-injured himself in May 1980 helping his son move 
and that his back prevented him from sitting at a desk job or 
any other job which would require him to sit for an hour or 
an hour and one-half at a time.  He testified that his 
business had failed in large measure because of his 
disabilities as he was only able to work for three to four 
hours a day.

Fairview Hospital clinical records covering the period from 
December 1980 to June 1981 were received from John A. 
Hartwig, M.D. in July 1981.  These records showed that in 
December 1980 the veteran complained of pain throughout his 
entire back.  It was noted that he was currently working part 
time as a bartender and he stated that he found that he could 
tolerate that kind of work only for about four hours at a 
time.  He described symptoms of aching across the base of his 
neck and shoulders and numbness and tingling into his arms 
that was aggravated by activities involving the use of his 
arms, such as reaching and stretching and particularly 
working with his arms above shoulder level.

In January 1981 nerve conduction studies were conducted.  The 
results were reported to be positive and showed slowing of 
the nerve conduction through the thoracic outlet on the right 
side; there was no evidence of delay of conduction at either 
wrist.  It was noted again that the veteran had positive 
signs of outlet compression, bilaterally, but that the 
findings could not be produced as consistently on the right 
side as they could be on the left.  He reported that he was 
working ten hours a week as a bartender, one six hour shift 
and one four hour shift.  He indicated that he could not work 
a five hour period every day because of his lower back.

In February 1981 a cervical diskogram was performed.  A 
diagnosis of cervical disc syndrome at the 4th and 5th 
cervical vertebrae was made.  The veteran underwent an 
anterior cervical spinal fusion and disc removal, 4th 
cervical vertebra to the 6th cervical vertebra in February 
1981.  He was readmitted to Fairview Hospital in early March 
1981 with acute increased pain in his neck and left arm 
following the cervical spinal fusion.  A deep cervical nerve 
root block on the left side was performed; improvement in his 
left arm pain was noted and the veteran was discharged with a 
prescription for Tylox tablets.

About a week and a half later the veteran made repeated calls 
to the treating physician for additional pain medication.  It 
was noted that he had taken two every two to three hours so 
he could get out and do his business; he was unwilling to 
rest or cut down the activities, stating that financially he 
could not afford to do that.  In May 1981 it was reported 
that he showed signs of bilateral thoracic outlet 
compression.  In June 1981 he continued to complain of a lot 
of pain predominantly in his shoulders and arms, worse on the 
right, and a transaxillary resection of the first rib, right, 
was performed.  The diagnosis was thoracic outlet syndrome, 
left.

During a VA social and industrial survey in August 1981, the 
veteran stated that he had not been employed since January 
1980 and felt that this was due to his various disabilities.  
He referred to upper and lower back pains of longstanding and 
of more recent pains in the neck with numbness and weakness 
in his arms and hands.  He acknowledged being chronically 
depressed.  He indicated that he had worked as a salesman 
until 1966 when he went to work as a bartender.  After the 
family bar was sold in 1973, he worked at a different bar 
until 1976, working nine hours a day, six days a week and 
that during this time he relied on alcohol and Percodan.

The veteran's job was reportedly terminated in 1976 for a 
combination of reasons, including the fact that he had 
returned to school for a year and one-half to complete a 
business school course as well as his drug dependency and 
missing work too often.  He went into business with his son 
in December 1977 but this failed in January 1980 as a lack of 
finances created a business failure.  The veteran felt that 
part of this was due to the fact that he, as primary promoter 
and salesman, was unable to work more than three or four 
hours a day because of his disabilities.

It was reported that the veteran stated that he had few 
friends and a very limited social life.  He blamed this 
partly on the fact that he was depressed and tended to 
withdraw from contact with people but also because of his 
physical limitations.  He watched television a great deal and 
helped a little around the house.

On VA neurological examination in August 1981 the veteran's 
hands were cold. There were bland facies and an extremely 
flat affect.  It was noted that the veteran did not cooperate 
with strength testing; no atrophy of any muscle groups was 
noted.  His grip was 80 pounds bilaterally.  The reflexes 
were one plus and equal bilaterally, radial pulses were 
normal, bilaterally, and abduction of the arms was to 90 
degrees as was external rotation.  The pyramidal tract 
findings were negative.  It was observed that there was a 
certain generalized stiffness of the veteran and it was 
indicated that this was probably related to his phenothiazine 
type of tranquilizers.

The diagnoses were history of fracture of transverse process 
of the 7th cervical vertebra and 1st thoracic vertebra and 
possible strain of ligamentum flavum or flexion-extension 
injury; thoracic outlet syndrome, not found; inadequate 
evidence for cervical disc syndrome; and status post cervical 
fusion.  The examiner stated that he did not believe that 
there was any objective evidence whatsoever of thoracic 
outlet syndrome and that he did not believe that the rib 
resection was indicated.  

The examining physician also stated that the evidence for 
cervical disc syndrome was very meager and was now almost 
impossible to evaluate in the presence of the recent cervical 
fusion.  It was noted that the rather high dosage of 
tranquilizers had given the veteran a Parkinsonian-like 
syndrome with stiffness which made further evaluation of 
these type of complaints exceedingly difficult.  The examiner 
concluded that there was no real substantial evidence for 
cervical disc syndrome and that the veteran represented a 
tragic example of the chronic pain syndrome.

A VA musculoskeletal examination of the veteran was also 
conducted in August 1981.  At this time the veteran 
complained of neck and back pain of equal severity.  He 
reported that he had pain radiating into both arms and that 
he had numbness in both hands and all fingers. He had no loss 
of feeling in his arms, had no complaints of radiation of 
pain into his legs, had no numbness or tingling in the lower 
extremities, and had no loss of sensation in the lower 
extremities.  It was reported that the veteran gave up 
running his business in January 1980 because of his health 
problems.

The veteran was observed to have a fixed facial expression.  
He held his entire body rigid, including eyes, neck, mid and 
lower back as well as the upper and lower extremities.  He 
had a normal gait and could go up on his toes and back on his 
heels.  Squatting could be accomplished completely.  However, 
he held the back rigid while doing so.  His posture was one 
of rigidity, but there was no kyphosis or scoliosis, and he 
had a normal lumbar curve.

On examination of the neck it was reported that motion was 
limited in all directions.  Flexion was to 40 degrees, 
extension was to 10 degrees, side bending was to 10 degrees 
bilaterally and rotation was to 15 degrees bilaterally.  
There was some tenderness over the spinous processes.  It was 
reported that there really was no muscle spasm, and that the 
limitation in motion was the result of the fusion.

On examination of the veteran's back, there was some 
tenderness over the spinous processes in the lumbar region; 
there was no evidence of muscle spasm. Again, motion was 
limited by the veteran s muscle rigidity rather than by 
spasm. Flexion was to 80 degrees with his finger tips coming 
to within 6 inches of the floor.  Extension was to 15 
degrees, side bending was to 15 degrees bilaterally and 
rotation was to 20 degrees bilaterally.

Straight leg raising tests were positive bilaterally at 35 
degrees with pain in both hips.  Lasegue's test was negative, 
but the Kernig's test was positive bilaterally.  Patrick's 
test was also positive bilaterally.  There was noted to be no 
quadriceps atrophy and the great toe strength was present and 
equal. Patellar tendon reflexes were three plus and equal and 
the Achilles tendon reflexes were two plus and equal.  There 
was no area of hypesthesia in the lower extremities.

The diagnoses were fracture of the 7th cervical vertebra and 
the 1st dorsal vertebra, transverse processes; strain in the 
ligamentum flavum between the 4th and 7th cervical vertebrae; 
degenerative changes in the cervical spine; cervical disc 
syndrome, operated, laminectomy and fusion, with residuals; 
lumbosacral strain; degenerative arthritic changes, lumbar 
spine; and conversion reaction.  It was the examiner's 
opinion that the conversion reaction was the prominent 
feature in this case.  He noted that the veteran's cervical 
spine limitation of motion was obviously due to the previous 
fusion.  He stated that the remainder of the veteran's joint 
motion was predominantly due to conversion reaction and that 
the physical examination was, therefore, not reliable.  He 
noted that the veteran may well have a cervical disc 
syndrome, but that he did not feel that the veteran had any 
evidence for thoracic outlet syndrome at this time.

Lowell C. Wigdahl, M.D., in a statement dated in December 
1981, indicated that the veteran was first seen by him for 
psychiatric consultation in May 1981, at the request of Dr. 
Hartwig, an orthopedic surgeon. At that time the veteran's 
stated that his problem was "back trouble."  Dr. Wigdahl 
reported that the veteran related that for ten years he was 
in selling and stated that this was one kind of work he could 
do with his back problem.  The next ten years he worked as a 
bartender and the veteran dated increasing back problems to 
this transition period from selling to bartending.

It was further reported that after the veteran's father-in-
law went out of the bar business, the veteran went through 
vocational rehabilitation in 1976 and received a certificate 
from the Minnesota Business College.  Dr. Wigdahl noted that, 
to his knowledge, the veteran had not sought employment on 
the basis of the business college training but did go into 
business with one of his adult children; that business had 
been failing during the past year or two.

Dr. Wigdahl stated that following the veteran's rib 
resection, the depression the veteran was experiencing was 
totally situational and not a major problem on a long term 
basis, and certainly not responsible for his disabilities.  
Dr. Wigdahl indicated that he was impressed during the mental 
status evaluation with the fact that the veteran's affect did 
not coincide appropriately with the descriptions of pain and 
trouble he had experienced in the past.  He seemed very 
preoccupied with himself physically and seemed to get 
considerable pleasure out of giving an account of all his 
physical aches and pains as well as of the surgery he had had 
in the past.

There was considerable emotional lability; however, this was 
mostly in the area of increased irritability and frequent 
crying periods.  The veteran reported that he had a history 
of being rather volatile in the past and stated that on at 
least two occasions, he had verbalized vague threats of 
suicide.  In both instances, these were related to the 
implication that this would be his retaliation if things did 
not go his way or if he did not get what he felt he needed or 
deserved.  Dr. Wigdahl's diagnostic impression was that, 
psychiatrically, the veteran suffered from a psychogenic pain 
disorder.  He noted that this illness differed from a 
conversion disorder in that the total problem was limited to 
a pain disturbance.

Dr. Wigdahl stated that, though the veteran's pain suggested 
primarily symptoms or alterations of function suggesting 
physical illness, he felt that there was a considerable 
psychological factor.  He noted that the veteran did not do 
well on a pain clinic referral.  He indicated that he agreed 
with the opinion of the physician who directed the veteran's 
pain program that the veteran would have too much to lose by 
giving up his pain.  Dr. Wigdahl noted that the veteran 
seemed to have organized all aspects of his life around this 
problem area.

Dr. Hartwig, in an August 1982 statement, indicated that it 
was his opinion that the degenerative changes seen at the 
second and third cervical vertebrae were at least a 
reflection of some unusual and significant trauma, most 
probably the veteran's head and neck injury dating back many 
years.  He stated that it would not be unusual for this to 
represent an old injury that initiated some intervertebral 
disc damage that then progressed at a somewhat accelerated 
rate to the point of even causing delayed symptoms and 
disability.


Analysis

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. § 20.1104 (1998).  However, 
the law provides that a final Board decision may be revised 
or reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c). Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

In this case, the claimant alleges clear and unmistakable 
error in the October 1982 Board decision which denied a total 
rating for compensation purposes based on individual 
unemployability.  The Board concluded that the veteran's 
service-connected disabilities were not of such a severity as 
to preclude him from following some form of substantially 
gainful employment consistent with his education and work 
experience.
According to the law in effect at the time of the decision at 
issue, total disability ratings for compensation could be 
assigned where the schedular rating for the service-connected 
disability or disabilities was less than one hundred per cent 
(100%) when it was found that the service-connected 
disabilities were sufficient to produce unemployability 
without regard to advancing age.  See 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1982).

The veteran and his representative, in support of the claim 
for clear and unmistakable error in the October 1982 Board 
decision, have argued that the VA failed in its duty to 
assist as VA 1) did not obtain his Social Security records 
which were material to his claim, even though the veteran 
began receiving Social Security benefits in 1980; 2) did not 
provide adequate medical examinations; 3) misdiagnosed the 
veteran's cervical injury; and 4) refused to do a diskogram. 
The veteran has also averred that he was not given the 
benefit of the doubt on any medical disagreement and that the 
statements from private sector physicians have been 
disregarded.

Addressing the veteran's last allegation first, the Board 
notes that the October 1982 Board decision did in fact 
consider the statements from the private sector physicians.  
The statements from the private physicians, Dr. Johnson, Dr. 
Hartwig, Dr. Esenten and Dr. Wigdahl, were clearly reviewed 
as they were summarized in the Board decision and were 
considered as they were referred to in the portion of the 
decision which provided an analysis of the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.

While the veteran apparently disagrees with the weight given 
this private sector medical evidence, 38 C.F.R. § 20.1403(d) 
specifically states that clear and unmistakable error does 
not include a disagreement as to how the facts were weighed 
or evaluated.  This allegation essentially amounts to no more 
than a non- specific allegation of disagreement as to how the 
medical evidence that was then of record was weighed or 
evaluated.  Such an allegation fails on its face to 
constitute a viable claim of clear and unmistakable error in 
the October 1982 Board decision.

38 C.F.R. § 3.102 which was in effect in 1982, stated, in 
pertinent part:

When after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt is meant one which exists by reason 
of the fact that the evidence does not 
satisfactorily prove or disprove the 
claim, yet a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.  It is not a means of 
reconciling actual conflict or a 
contradiction in the evidence; the 
claimant is required to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind, that his claim is 
well grounded.  Mere suspicion or doubt 
as to the truth of any statements 
submitted, as distinguished from 
impeachment or contradiction by evidence 
or known facts, is not a justifiable 
basis for denying the application of the 
reasonable doubt doctrine if the entire, 
complete, record otherwise warrants 
invoking this doctrine.

While the veteran has argued that he was not given the 
benefit of the doubt on any medical disagreement, by its own 
terms, the "reasonable doubt doctrine" as set forth in 38 
C.F.R. § 3.102 was not to be used as a means of reconciling 
actual conflict or a contradiction in the evidence and was 
not applicable unless consideration of all procurable and 
assembled data raised a reasonable doubt.

Moreover, the text of the Board's decision in fact indicated 
consideration had been given to the doctrine of reasonable 
doubt but concluded that the facts in the case did not raise 
a reasonable doubt which could be resolved in the veteran's 
favor.  Although the veteran may not agree with this 
conclusion, as noted above, clear and unmistakable error does 
not include a disagreement as to how the facts were weighed 
or evaluated.  Accordingly, this allegation is insufficient 
to state a viable claim of clear and unmistakable error.
The remaining allegation delineates a series of shortcomings 
by VA in meeting its duty to assist the veteran in the 
development of facts pertinent to his claim.  While the 
record does not reflect that VA obtained the veteran's Social 
Security records and the veteran insists that VA did not 
provide adequate medical examinations, misdiagnosed the 
veteran's cervical injury and refused to do a diskogram, as 
noted above, 38 C.F.R. § 20.1403(d) specifically provides 
that clear and unmistakable error does not include VA's 
failure to fulfill the duty to assist.

The Board has considered each of the allegations of error in 
the October 1982 decision of the Board as set forth by the 
veteran and his representative.  However, the Board is unable 
to find any error of fact or law in that decision which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  38 C.F.R. § 20.1403(c).  No viable 
allegation of clear and unmistakable error has presented in 
the October 1982 Board decision that denied the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability.  In the absence of any such clear 
and unmistakable error, the veteran's motion must be denied. 


ORDER

In the absence of clear and unmistakable error in the October 
1982 decision of the Board that denied a total rating for 
compensation purposes based on individual unemployability, 
the veteran's motion is denied. 



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 


